Citation Nr: 1147340	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1955 to July 1958 and from June 1962 to March 1980.  The Veteran died in May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The current claim requires additional development in several respects.  First, the July 2006 notice letter did not inform the appellant of the disabilities for which the Veteran had been service connected during his lifetime.  At the time of death, the Veteran was service-connected for hypertension, rated 10 percent disabling; residuals of meniscectomy, left knee, 10 percent; scars, 10 percent; low back strain, zero percent; right knee injury, zero percent; rhinitis, zero percent; and left herniorrhaphy, zero percent.  The combined rating was 30 percent, effective from April 1980.  

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that notification in cases concerning service connection for the cause of a veteran's death must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  A further 38 C.F.R. § 3.159(b) (2011) letter addressing all of these points will need to be furnished to the appellant.

Second, additional records pertaining to the Veteran's terminal hospitalization from March 2006 to May 2006 at Bayfront Medical Center in St. Petersburg, Florida, are needed to properly evaluate the claim for service connection for the cause of the Veteran's death.  The death certificate indicates that his immediate cause of death was cardiorespiratory arrest, with brain anoxia, severe hypotension, and small bowel obstruction with sepsis listed as leading to the cause of death.  The appellant contends that the Veteran's service-connected hypertension contributed substantially to the Veteran's cause of death.  She has provided a private physician's statement to the effect that the physician would, "with a reasonable amount of probability assume" that Diovan/HCT medication taken by the Veteran for his hypertension "may have contributed to his hypotension if in fact he was receiving the medication while ill."  This physician noted that he had not reviewed the hospitalization records of the Veteran and was only relying on the appellant's report that the Veteran was on Diovan/HCT for hypertension at the time of his death.  The physician also noted that he assumed the Veteran's treatment during his hospitalization was "within standard of care."

Review of the available private hospitalization records dated from March 2006 to May 2006 indicates that at the time of his hospital admission the Veteran was noted to have a history of hypertension and was being treated with Diovan and HCTZ.  On April 13, 2006, Valsartan (another name for Diovan) was listed among his current medications.  The Board is of the opinion that complete records of the Veteran's terminal hospitalization, to include nursing notes and medication lists, is necessary in order to determine whether the Veteran continued taking Diovan/HCT throughout his hospitalization.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the appellant with a 38 C.F.R. § 3.159(b) notice letter addressing: 1) the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  This letter should also address VA's procedures in assigning disability evaluation and effective dates for such evaluations.  Finally, the appellant should be requested to provide a signed release form, with full address information, for records from Bayfront Medical Center.

2.  Provided that the appellant furnishes a signed release form, complete records should be requested from Bayfront Medical Center for the Veteran's hospitalization from March 30, 2006 until his death on May 2, 2006.  Specifically, all nursing notes and medication lists should be obtained.  All records received pursuant to this request must be added to the claims file.  If the search for such records has negative results, this should be documented in the claims file.

3.  Following the above development, the RO should review the newly obtained records and order any additional development deemed necessary, to include, if indicated, review of the records by a medical professional who will address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the hypotension listed as a cause of the Veteran's death was etiologically related to Diovan/HCT medication for hypertension taken by the Veteran.  If obtained, the opinion must be supported by a complete written rationale.

4.  The appellant's claims must then be readjudicated.  If a determination remains unfavorable, she and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


